Dowling, J. (dissenting):
While I agree that the relator was entitled to cross-examine the witness Murray, I believe that he is not now in a position to take advantage of the refusal to direct the witness to submit to cross-examination, because no motion was made to strike out the testimony of Murray after the commissioner had declined to compel him to answer questions on cross-examination. The attorney for the relator excepted to such refusal by the commissioner but took no other action thereupon. The relator had his choice when he was denied the right to cross-examine, either to allow the testimony of the witness to stand, and thus get such benefit as he might think would inure to him from the testimony, or to move to strike out the entire testimony of the witness because of his refusal to answer any questions whatever on cross-examination. He pursued the first course, and I think he is not now in a position to complain, as he could have done had he pursued the second course. At no time in the proceedings before the fire commissioner did the relator move to strike out the witness’ testimony. In my opinion, therefore, the writ should be dismissed and the determination sustained.
Determination reversed and new trial ordered, with costs to relator to abide event.